 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   DAVID HARSHAW, KYSBN # 86435
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-6666x7312
 5   Fax: (916) 498-6656
     david_harshaw@fd.org
 6
     Attorneys for Defendant
 7   BRYANT JIMENEZ

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
         UNITED STATES OF AMERICA,                        )   Case No. 6-18-po-411-JDP
12                                                        )
                          Plaintiff,                      )   UNOPPOSED MOTION AND ORDER TO
13                                                        )   VACATE REVIEW HEARING AND
         vs.                                              )   TERMINATE PROBATION
14                                                        )
         BRYANT JIMENEZ,                                  )
15                                                        )
                          Defendant.                      )
16                                                        )
                                                          )
17
               Comes Defendant, Bryant Jimenez, by counsel David Harshaw, and hereby requests that
18
     the review hearing in this case be vacated and that the defendant’s probation be terminated early.
19
               Defendant makes this request for the following reasons:
20
               On August 21, 2018, Defendant pled guilty to defacing property. The Court sentenced
21
     Defendant in accord with the agreement of the parties: (1) twelve months of unsupervised
22
     probation; (2) obey all laws and advise the Court and Government Officer within seven days of
23
     being cited or arrested for any alleged violation of law; (3) pay a $ 960.00 fine and a $ 40.00
24
     special assessment/processing fee; (4) pay $199.00 restitution. A review hearing is currently set
25
     for July 16, 20191. Probation is set to terminate on August 21, 2019.
26
27
     1
28    The Court is not in session on this date. If the Court desires the review hearing to go forward, alternative dates of
     July 30 and 31are available. The undersigned will be the Federal Defender those days.
                                                               -1-
 1            As of this date, Defendant has paid the entire amount of his fine, his assessment/fee and

 2   his restitution. He has no new law violations. Accordingly, Defendant requests that his July 16,

 3   2019 review hearing be vacated. He also requests that his probation be terminated early. The

 4   United States, through Legal Officer Susan St. Vincent, does not oppose this motion.

 5
 6                                                  Respectfully submitted,

 7                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 8
 9   Date: June 28, 2019                            /s/ David Harshaw
                                                    DAVID HARSHAW
10                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
11                                                  BRYANT JIMENEZ

12   ///

13   ///

14
15                                                ORDER

16            The court, being sufficiently advised, orders that the review hearing set for July 16, 2019

17   in Case No. 6-18-po-411-JDP be vacated. Further, defendant’s probationary period is

18   terminated.

19
20   IT IS SO ORDERED.

21
22   Dated:      July 2, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27

28
                                                      -2-
